Citation Nr: 1813480	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-14 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for headaches from April 26, 2011, and in excess of 50 percent from January 15, 2016.

2.  Entitlement to a disability rating in excess of 10 percent for maxillary transverse discrepancy.

3.  Entitlement to a disability rating in excess of 30 percent for depressive disorder with insomnia. 

4.  Entitlement to a compensable disability rating for mitral valve prolapse.

5.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 15, 2016.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied service connection for mitral valve prolapse and granted entitlement to service connection for migraine headaches at a noncompensable disability rating, for depression with insomnia at a 30 percent disability rating, and for maxillary transverse discrepancy at a noncompensable disability rating, all effective April 26, 2011.  

In a March 2014 rating decision, the RO increased the disability rating for migraine headaches to 30 percent and for maxillary transverse discrepancy to 10 percent, and granted entitlement to service connection for mitral valve prolapse at a noncompensable disability rating, all effective April 26, 2011.

In a January 2016 rating decision, the RO increased the Veteran's disability rating for migraine headaches to 30 percent and granted entitlement to TDIU, both effective January 15, 2016.

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, since evidence shows that the Veteran's migraine headaches cause unemployability, the issue of entitlement to TDIU is part of the claim for an increased rating for migraine headaches.  As such, the appeals period for the issue of entitlement to TDIU is from April 26, 2011.

The issues of entitlement to a disability rating in excess of 10 percent for maxillary transverse discrepancy, entitlement to a disability rating in excess of 30 percent for depressive disorder with insomnia, and entitlement to a compensable disability rating for mitral valve prolapse are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has had headaches with very frequent completely prostrating and prolonged attacks capable of producing severe economic inadaptability since April 26, 2011.

2.  For the period from April 26, 2011 to January 15, 2016, the Veteran's service-connected headaches precluded her from securing or following a substantially gainful occupation consistent with her education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for headaches have been met since April 26, 2011.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21,
4.124a, Diagnostic Code 8100 (2017).

2.  The criteria for a TDIU have been met from April 26, 2011 to January 15, 2016.  38 U.S.C. § 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.a.  Increased Rating Claims - Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2. VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's headaches are rated under Diagnostic Code 8100. Under Diagnostic Code 8100, a 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 30 percent rating is granted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  The highest schedular rating available, 50 percent, is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

The rating criteria do not define "prostrating," and the courts have not undertaken to define "prostrating" for purposes of Diagnostic Code 8100.  See Fenderson, 12 Vet. App. at 119.  According to Merriam Webster's Collegiate Dictionary, 11th Edition (2007), p. 999, "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in Dorland's Illustrated Medical Dictionary, 31st Edition, p. 1554, in which "prostration" is defined as "extreme exhaustion or powerlessness."  The Court has determined "productive of severe economic inadaptability" can be read as having either the meaning of "producing" or "capable of producing."  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  The term "severe economic inadaptability" remains undefined, but nothing in Diagnostic Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Id. at 445-46.

The Court has noted there are four factors that must be considered when determining whether a 50 percent rating is warranted under Diagnostic Code 8100. Id. at 445. Specifically, the Board must address whether headaches are "very frequent," "completely prostrating," "with prolonged attacks," and "productive of economic inadaptability."  Id.  The Court has stated the Board must explain the meaning ascribed to these terms in comparison to the criteria for a 30 percent rating.  Id.  Further, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all findings specified.  38 C.F.R. § 4.21.

I.b.  Background and Analysis

Here, a staged rating is currently assigned for the Veteran's service-connected headaches, as they are rated as 30 percent disabling prior to January 15, 2016 and 50 percent disabling thereafter.  The effective date of service connection for headaches is April 26, 2011; therefore, the requisite rating period for this appeal runs from that date to the present.

In September 2011, the Veteran indicated that her headaches were so severe that they rendered her unable to do anything.  

The Veteran was provided with a VA examination in October 2011.  The Veteran reported no current prescribed treatment except occasional over the counter Motrin.  She experienced migraines three to four times per month, lasting a day, associated with nausea, but no visual symptoms, aura, or warning.  During these periods, she could only lie down.  

In a May 2013 statement, the Veteran indicated that she had at least two very severe headaches per week, requiring her to lie down and rest with medication.

The Veteran was provided with another VA examination in October 2013.  The Veteran reported constant headache pain which worsened with physical activity.  The Veteran reported nausea, vomiting, and sensitivity to light for the duration of the headaches.  A typical headache would last about one day, and a more severe headache would last about two days.  The examiner noted that the Veteran had prostrating attacks due to her migraines more frequently than once per month. 

In a May 2014 statement, the Veteran indicated that she continued having migraines four to seven times per week and each migraine last a minimum of two hours and longer.  These migraines caused severe pain and were completely prostrating and requires me to take medications and to lay down for at least two hours or more.  Due to the frequency and severity of my headaches/migraines, she was unable to seek and hold part-time or full-time employment and should be rated as unemployability

In an October 2015 statement, the Veteran indicated that she was still having between one and three prostrating migraine headaches per week, and that these migraines were so severe that she had to take medication and lie down for several hours before getting any relief.

The Veteran was provided with another VA examination in January 2016.  The Veteran reported constant pain across her forehead.  Debilitating headaches occurred two to three times per week.  With severe headaches she needed to lie in a dark room.  Bright lights, reading and driving in the car for any significant amount of time increases the headaches.  The examiner found that the Veteran had very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  The Veteran reported that she last worked in 2009 when she retired from the military.  She stated the headaches prevented her from seeking employment as the frequent severe headaches were debilitating.  The examiner noted that, during episodes of severe migraine attacks, the Veteran was unable to perform any physical or sedentary job, but that during episodes of less severe headaches, the Veteran would have no restrictions performing physical or sedentary jobs due to migraine headaches.  

Resolving reasonable doubt in the Veteran's favor, the Board finds a 50 percent rating is warranted for headaches, effective April 26, 2011, because the evidence establishes that it is at least as likely as not that the Veteran has experienced headaches with very frequent completely prostrating and prolonged attacks capable of producing severe economic inadaptability since that date. Throughout the appeal period, the Veteran's reported symptomatology has remained consistent.  She has consistently reported experiencing very severe, frequent headaches (two per week) that are accompanied by nausea, vomiting, and sensitivity to light. Her symptoms are so severe as to require her to lie down in a dark, cool room for extended periods. The Veteran has also reported these symptoms have made it impossible for her to maintain employment.  

Significantly, the findings of the January 2016 examiner, upon which the RO based the Veteran's 50 percent disability rating, were not effective the day of the examination, but were based on the Veteran's reports which have been essentially consistent throughout the appeals period.  

In sum, the Board finds the evidence is in at least relative equipoise as to whether the Veteran has experienced headaches with very frequent completely prostrating and prolonged attacks capable of producing severe economic inadaptability since effective date of service connection for the disability, which necessitates the assignment of a 50 percent rating for headaches, effective April 26, 2011. 

His migraines have been rated as 50 percent disabling since April 26, 2011.  Thus, the Board finds the Veteran has been entitled to the highest rating available for migraines under the VA rating schedule throughout the entire appeal period.  See 38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.  This rating compensates the Veteran for the symptoms specifically noted in the rating criteria.

II.a.  TDIU prior to January 15, 2016 - Legal Criteria

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that the Veteran was unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran was capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

II.b.  TDIU prior to January 15, 2016 - Background and Analysis

The Board has now granted the Veteran a 50 percent disability rating for headaches beginning April 26, 2011.  As such, since April 26, 2011, the Veteran meets the percentage requirement for consideration of TDIU under 38 C.F.R. § 4.16(a), and the Board may proceed to adjudicate the claim.

Based upon the evidence of record, the Board finds that the Veteran is entitled to TDIU as of April 26, 2011, rather than her current effective date of January 15, 2016.

The Veteran provided consistent lay evidence reflecting that she experienced prostrating attacks of migraines twice per week throughout the appeals period, requiring her to lie down in a dark room for several hours.  In October 2013, she reported that these headaches were accompanied by nausea, vomiting, and sensitivity to light.

Significantly, the findings of the January 2016 VA examination, which found that the Veteran was unemployable, was reflective of the severity of her migraine headache disability throughout the appeals period.  

The Board finds that, resolving all reasonable doubt in favor of the Veteran, TDIU is warranted from of April 26, 2011 to January 15, 2016.  As noted above, the Veteran is currently in receipt of TDIU beginning January 15, 2016.


ORDER

A disability rating of 50 percent is granted for headaches from April 26, 2011to January 15, 2016, subject to controlling regulations governing the payment of monetary awards.

A disability rating in excess of 50 percent for headaches is denied.

TDIU is granted from April 26, 2011 to January 15, 2016.


REMAND

In the Veteran's January 2018 Written Brief Presentation, the Veteran's representative reported that her service-connected maxillary transverse  discrepancy,  depressive  disorder with insomnia, and mitral valve prolapse had increased in severity.  As there is evidence of a worsening of the disabilities since the last VA examinations were provided in October 2013, the claims must be remanded for new examinations to determine the current severity of the disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of her service-connected maxillary transverse discrepancy.  The examiner must test range of motion of the jaw. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

The examiner is advised that the Veteran is competent to report limitation during flare-ups.  It should be noted that stating the requisite findings cannot be provided without resorting to speculation because the Veteran is not experiencing a flare-up at the time of the examination will be deemed an inadequate reasoning for failing to provide the estimate of additional degrees of limitation of motion.  There must be consideration of the Veteran's lay reports in this regard.


2.  Schedule the Veteran for a VA examination to determine the current severity of her service-connected depressive disorder with insomnia. 

3.  Schedule the Veteran for a VA examination to determine the current severity of her service-connected mitral valve prolapse.

4.  Readjudicate the issues on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


